Title: From George Washington to Anne-César, chevalier de La Luzerne, 12 September 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters Bergen County Septr 12th 1780
                        
                        I have the honor to inclose you a letter which upon the whole I have thought it adviseable to write to the
                            Count De Guichen. As its contents are of a nature to make its falling into the enemy’s hands in its present form
                            dangerous, and as I have no cypher of communication with the Count I take the liberty to request Your Excellency’s
                            assistance in making use of yours and forwarding it by triplicates with your dispatches by the first opportunities.
                        I make no mention of a Land force because though it would be useful it may be dispensed with—But if a body of
                            Troops could conveniently accompany the Fleet, it would give greater energy and certainty of success to our
                            operations—I am the more induced to desire it, as the composition of a considerable part of our Army is temporary and I am
                            not informed what measures may be taken to replace the men whose times of service will expire.
                        I need use no arguments to convince your Excellency of the extremity to which our affairs are tending and the
                            necessity of support—You are an eye-witness to all our perplexities and all our wants. You know the dangerous consequence
                            of leaving the Enemy in quiet possession of their Southern conquests, either for negotiation this Winter or a continuance
                            of the War—you know our inability alone to expel them; or perhaps even to stop their career. I have the honor to be With
                            the sincerest sentiments of respect and attachment Your Excellency’s Most Obet Servant
                        
                            Go: Washington
                        
                    